Citation Nr: 1728446	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for right eye cataract, to include as secondary to diabetes mellitus, type II, and to include as secondary to left eye retinopathy.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. In April 2008, the RO denied service connection for right eye cataract. In April 2010, the RO denied service connection for hearing loss and tinnitus.

A videoconference hearing was scheduled in February 2015. The Veteran did not appear at the hearing, nor did he submit a request to have the hearing rescheduled or indicate good cause for why he did not appear at this hearing. In March 2015, the Veteran indicated he wished to cancel his hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded these matters in June 2015 for additional development in regard to the Veteran's claim for service connection for right eye cataract. The Board remanded the issues of service connection for bilateral hearing loss and tinnitus for the RO to issue a Statement of the Case (SOC). In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A July 2015 SOC continued to deny service connection for bilateral hearing loss and tinnitus issued, and the appeal on these issues was certified in September 2016. A Supplemental Statement of the Case (SSOC), issued by the RO in July 2016, continued to deny service connection for the Veteran's right eye cataract, claimed as secondary to diabetes mellitus and left eye retinopathy.


FINDINGS OF FACT

1. The Veteran's right eye cataract is not caused or aggravated by a service-connected disease or injury, to include diabetes mellitus or left eye retinopathy.

2. The Veteran's right eye cataract is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3. The Veteran's bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

4. The Veteran's tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, was not continuous since service, and was not shown to a compensable degree within one year of service.


CONCLUSIONS OF LAW

1. Right eye cataract is not proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

2. Right eye cataract was not incurred in or aggravated by the Veteran's active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Bilateral hearing loss disability was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

4. Tinnitus was not incurred in active service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its June 2015 remand directives. In August 2015, VA requested that the Veteran submit or sign a release of information relevant to his contention that his diabetes mellitus existed at the time of his right eye cataract surgery. No response was received from the Veteran. A VA examination was conducted in November 2015 to determine the nature and etiology of the Veteran's right eye cataract. A July 2015 SOC continued to deny service connection for bilateral hearing loss and tinnitus, and a July 2016 SSOC continued to deny service connection for cataracts, right eye, to include as secondary to diabetes mellitus and left eye retinopathy. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

(a) Service Connection - Right Eye Cataract

The Veteran contends he had cataract surgery on his right eye in the early 90s, he is unsure when, and he further contends that his right eye cataract was caused by diabetes mellitus.

The Veteran was diagnosed with diabetes mellitus in 1994. The record is unclear as to when the Veteran's cataract surgery was performed, but it seems that the surgery took place in the late 1980s to early 1990s, with most references indicating the surgery took place in 1990 or 1991, and as a result, the RO initially denied that the Veteran's right eye cataract was secondary to diabetes mellitus because the cataract pre-existed his diabetes mellitus diagnosis. 

The Veteran contends that when he was diagnosed with diabetes mellitus in 1994, his doctor indicated that he had likely been suffering from diabetes for a while prior to his diagnosis. The Veteran submitted multiple lab tests indicating high blood glucose measurements, but the earliest of those lab reports was from September 1994. The Board's June 2015 remand requested the Veteran submit medical records to support his contention that he had diabetes mellitus at the time of his cataract surgery, but the Veteran did not provide a response. 

The Veteran was provided a VA examination in February 2008, and the examiner found that because he was diagnosed with diabetes mellitus after his cataract surgery, it was less likely than not that the Veteran's diabetes mellitus caused or aggravated his right eye cataract. In a June 2015 remand, the Board found this examination was inadequate because the examiner did not acknowledge the Veteran's lay statements regarding the presence of diabetes mellitus prior to his 1994 diagnosis. A new VA examination was conducted in November 2015. 

The November 2015 examiner cited medical research indicating that there are two, different types of cataracts. The examiner explained that because the Veteran had surgery, it was difficult to know whether the Veteran's right eye cataract was nuclear sclerotic, which are typically age related, or posterior subcapsular, which is known to be caused by diabetes. The examiner wrote that medical research suggests that posterior subcapsular cataracts caused by diabetes typically develop many years after the onset of diabetes mellitus. The examiner opined that the cataract the Veteran had removed in his right eye was not likely a posterior subcapsular cataract caused by diabetes, even if the Veteran's diabetes had an onset earlier than 1994 due to the short period of time between the onset of diabetes and the onset of the cataract. Additionally, the examiner noted that the Veteran has not developed a posterior subcapsular cataract in his left eye, and therefore, medical research suggests it is likely that the cataract the Veteran had removed in his right eye was not a posterior subcapsular cataract. As a result, the examiner concluded it was less likely than not that the Veteran's diabetes mellitus caused or aggravated the Veteran's right eye cataract.

The June 2015 Board remand also requested that the examiner provide an opinion as to whether it was less likely than not that the Veteran's service-connected left eye left eye retinopathy caused or aggravated the Veteran's right eye cataract. The examiner indicated that left eye retinopathy does not cause or aggravate cataracts because the two disabilities are caused by separate processes.

The Board finds the November 2015 examiner's opinion highly probative and finds the Veteran's right eye cataract was not caused or aggravated by service-connected diabetes mellitus or left eye retinopathy.

Though the Veteran does not contend right eye cataract had an onset in service, the Board will still consider whether the Veteran's right eye cataract was directly related to his service.

As noted above, the Veteran had surgery to remove a cataract in his right eye sometime the late 1980s to early 1990s, likely in 1991.  Thus, the requirement for a current disability has been met. However, the Veteran's STRs are silent for any diagnosis or symptoms of cataracts. 

At his exit examination, the Veteran reported that his eyes were normal with no history of problems related to his eyes, and he indicated he was generally in good health. The examiner assigned a PULHES score of "1" for his eyes at his exit examination. The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). In the Report of Medical History that the Veteran completed at service discharge, he specifically denied a medical history of eye trouble.

Absent an in-service incident, injury, or disease, the Board finds service connection must be denied on a direct basis.

(b) Service Connection - Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that he attributes to exposure to acoustic trauma during service, including exposure to bombs and gunfire as well as exposure to diesel engines due to his position as a mechanic. The Veteran reported he was not provided, nor did he use, ear protection while in service.

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

On the authorized VA audiological evaluation in February 2008, puretone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
5
10
10
30
50
LEFT
5
10
10
50
55

The Veteran's speech recognition score was 94 in the right ear and 98 in the left ear.

On the authorized VA audiological evaluation in March 2010, puretone thresholds, in decibels, for the Veteran's ears were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
15
20
15
45
60
LEFT
20
15
35
60
65

The Veteran's speech recognition score was 86 in the right ear and 70 in the left ear. Because the speech recognitions scores are less than 94 in both ears as of the March 2010 VA examination, the Veteran meets the requirements of a current bilateral hearing disability.

Hearing loss is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d at 1331.

Service treatment records (STRs) do not reflect any complaints, treatments, or diagnoses of bilateral hearing loss. The Veteran had essentially normal hearing when he entered service. The audiometric testing results at the Veteran's exit examination showed pure tone threshold levels, in decibels, were as follows:


HERTZ

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
RIGHT
10
5
-5
-
5
LEFT
0
-5
-5
-
5

In the Report of Medical History that the Veteran completed at service discharge, he checked no to the question of having a history of ear trouble.

The Veteran first reported hearing loss in 2008 when he filed his claim for hearing loss with VA. This claim was filed approximately 40 years after his discharge from service. The Veteran, contends that he has had hearing loss for a significant period of time, and audiological testing from the Veteran's place of employment in 1994 do indicate hearing loss. However, 1994 was still 26 years after discharge from service. The Veteran's 2008 VA examination is the first documented evidence of a hearing loss disability, as defined by VA. As a result, there is no competent evidence that a hearing loss disability was manifested to a compensable degree within one year following service discharge.  

There is also not evidence of continuity of symptomatology. Although the Veteran reported, and the Board concedes exposure to loud and constant noises during service, the STRs do not indicate any complaints of hearing loss in service, and at his exit examination, the Veteran's hearing was assessed as normal. Furthermore, the earliest medical records showing hearing loss began approximately 26 years after discharge from service.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be granted on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

The Veteran is competent to report being around loud noises in service. The Veteran specifically cited his exposure to loud diesel engines, bombs, and gunfire while serving in Vietnam, and the Board finds these incidents in service to be credible examples of acoustic trauma in service.

However, the Board finds no nexus between the in-service acoustic trauma and the Veteran's current hearing loss. The Veteran was afforded a VA examination in February 2008 and March 2010 to determine the nature and etiology of his hearing loss. The March 2010 examiner opined that the Veteran's current hearing loss was less likely than not attributable to service because the STRs indicated his hearing was normal when he was discharged from service, and medical research did not support delayed onset of noise-induced hearing loss. Additionally, the examiner noted that a prolonged delay in the onset of hearing loss is not likely. The Board accords this medical opinion high probative value, as the examiner reviewed the record, examined the Veteran, and provided a rationale for the conclusions reached, which was supported by medical research. Absent a nexus between the in-service acoustic trauma and the Veteran's current hearing loss, service connection cannot be granted. 

The Board notes that the Veteran's most recent audiological examination is seven years old. However, because medical research suggests that noise-induced hearing loss will present at the time of the noise exposure, not at some time after the noise exposure, a new examination will not assist the Veteran in establishing a plausible nexus between noise exposure in service and his current hearing loss. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


(c) Service Connection - Tinnitus

The Veteran reported tinnitus in June 2007, but he indicates he does not know when he first began experiencing the ringing in his ears. STRs do not indicate the Veteran reported any ear or hearing injuries or disabilities while in service. At a VA examination in March 2010, the Veteran reported hearing continuous, recurrent ringing in his ears on a weekly basis with incidents lasting up to a few minutes.

The entrance examination reported normal hearing and a PULHES score of "1" for hearing and ears. At separation, the PULHES score remained at "1" for hearing and ears, and the Veteran's hearing was noted to be within normal limits. Such evidence tends to establish the Veteran did not have tinnitus in service.

As noted above, the Board concedes noise exposure in service. Despite not knowing exactly when his tinnitus began, there are no complaints of tinnitus or any symptoms of tinnitus, like ringing in the ears, at any time prior to 2007, nearly 40 years after discharge from service. The VA examiner who conducted the Veteran's March 2010 VA examination opined that the Veteran's tinnitus was less likely than not related to noise exposure in service and was more likely related to the 40 years of noise exposure with inconsistent use of ear protection while employed as a mechanic after service.

Because the Veteran has not provided competent evidence to show that he began experiencing tinnitus within one year of discharge from service, service connection is not established on a presumptive basis. Absent a nexus between the Veteran's current disability and in-service noise exposure service, service connection must be denied on a direct basis.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claims must be denied.
ORDER

Entitlement to service connection for right eye cataract to include as secondary to diabetes mellitus, type II, and to include as secondary to left eye retinopathy is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


